DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 3-8, 10-11, and 13-24 were pending and were rejected in the previous office action. Claims 1, 11, and 18 were amended. Claims 10 and 17 were cancelled. Claims 1, 3-8, 11, 13-16, and 18-24 are examined in this office action, with claims 11 and 13-16 in condition for allowance.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2020 has been entered.

Response to Arguments
35 USC § 112: 
Applicant’s arguments with respect to the previous § 112(b) rejections of claims 1, 3-8, 10-11, and 13-24 (pg. 10 of remarks filed 7/14/2020) have been fully considered and are persuasive. Claims 1 and 11 have been amended to overcome the previous issues therefore the previous § 112(b) rejections are withdrawn. 
However, see the updated § 112(b) rejections of claims 1, 3-8, and 18-24 below in response to applicant’s amendments. 
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1, 3-8, 11, 13-16, and 21-24 (pg. 10 of remarks) have been fully considered and they are persuasive. Applicant’s amendments to the claims in the 7/14/2020 response have overcome the prior art as discussed below. 
Applicant’s arguments with respect to the previous § 103 rejections of claims 18-20 have been considered but they are moot as they do not apply to the current grounds of rejection in response to applicant’s amendments. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a port clearance subsystem configured to collect information…” of claims 1 and 18, and the various modules of the port clearance subsystem including:
“an origin collection module configured to collect before-transit-information of the supervised object…” of claims 1 and 18
“a destination collection module configured to collect after-transit-information of the supervised object…” of claims 1 and 18
“a comparison module configured to compare the before-transit-information and the after-transit-information and to output a comparison result” of claims 1 and 18
“an element definition module configured to define which information of the supervised object is used as an element for risk analysis” of claims 4, 22, and 24
“a rule definition module configured to define a rule for risk analysis” of claims 4, 22, and 24
“a random inspection definition module configured to randomly sample the information of the supervised object…” of claims 4, 22, and 24
“a risk execution module configured to analyze the risk level of the supervised object…to determine the supervision scheme for the supervised object…” of claims 4, 22, and 24
“a risk management subsystem configured to determine an in-transit supervision scheme…” of claim 1 
“an in-transit supervision apparatus configured to supervise the supervised object…” of claim 1, and the various modules of the in-transit supervision apparatus including: 
“an in-transit collection module configured to collect in-transit-information…” of claim 6
“an in-transit communication module configured to transmit the collected in-transit-information…” of claim 6
“an in-transit control module configured to prescribe the operation mode of the in-transit supervision apparatus…” of claim 6
“a central supervision subsystem configured to perform information interaction with the port clearance subsystem, the risk management subsystem and the in-transit supervision apparatus and transmit instructions for controlling the port clearance subsystem, the risk management subsystem and the in-transit supervision apparatus” of claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
35 USC § 112:
Claims 11 and 13-16 as currently recited have overcome all previous 112(b) issues. 
Prior Art - 35 USC § 103:
With respect to independent claim 11: US 6370222 B1 to Cornick teaches a port system for ensuring the security of shipments (Cornick: Col. 7 lines 26-48; Cornick: Col. 2: 30-49) including a port clearance subsystem that collects X-ray images and physical measurement information in a manifest at a port (Cornick: Col. 3: 5-17 and 40-50, Col. 3: 59-65, Col. 6: 22-47, Col. 5: 45-64), a central supervision subsystem that is in communication with and provides instructions/information to other port systems (Cornick: Fig. 1 and Col. 3 lines 5-50), which include risk management subsystems (Cornick: Col. 7 lines 26-48 and Col. 3. lines 18-39), 
US 20100102964 A1 to Steer teaches a supervision scheme for an object may be determined based on a risk level associated with the value/threat of the object (Steer: ¶ 0034 showing tags of high-value or high-threat container are monitored more frequently than lower value or less threatened containers; also see ¶ 0031 and Fig. 1 showing security centre), and supervising a supervised object according to the in-transit supervision scheme (Steer: ¶ 0051-0053 showing tag is monitored for certain conditions; also see ¶ 0034 as above). Steer further teaches that a security centre (i.e. central supervision subsystem) may be in communication/provide instructions to a mobile tag (Steer: ¶ 0031) and may include a risk management subsystem, thereby communicating with/controlling with it (Steer: ¶ 0031 showing security centre may identify and determine strategy for high value/threat shipments). Steer also teaches monitoring a shipment using a monitoring tag (Steer: Fig. 1, 110a, ¶ 0118).
US 20030217870 to Ridlin
US 20110128143 A1 to Daniel teaches supervising a container, which is marked with an identifier (Daniel: ¶ 0008), with a monitoring device (Daniel: ¶ 0035-0039 monitoring device, on the container collects GPS coordinates), wherein state of the container (a position) is supervised by the in-transit supervision apparatus (Daniel: ¶ 0035, ¶ 0038, ¶ 0043 showing coordinates are transmitted to and supervised by the monitoring center, i.e. in-transit supervision apparatus).
US 20050027435 A1 to Scheppman teaches a visual transit terminal system, i.e. port clearance subsystem, which uses OCR to identify a container in order to track information associated with movement of a container through a terminal (Scheppman: at least ¶ 0019, ¶ 0054-0066, Fig. 1) – Scheppman further specifies that “The transit terminal may be an automotive terminal, a marine vessel terminal, a rail terminal an intermodal terminal or any other transit terminal” (Scheppman: ¶ 0016).
Newly cited reference US 20060255953 A1 to Lyon teaches detecting changes/deformation in a circuit of a seal after transit by comparing characteristics of the circuit after transit to the characteristics recorded before transit, which are used to determine whether or not illegal activity, i.e. tampering, has occurred (Lyon: ¶ 0025-0034). 
Additional relevant patent references include US 20100326145 A1 (which teaches a container locking device which detects tampering), US 20040227630 A1 (which teaches X-ray inspection at an airport), US 20110022532 A1 (which teaches tracking an object in transit including temperature and health of the shipping container), US 20050236478 A1 (which teaches surveillance of containers during transit using a tracking device that is attached to the container at an origin port and is inspected every step of the way until they reach the destination port), and US 20110175727 A1 (which teaches comparing a current image of contents of a container to a reference image for the same shipping container). 
Additional relevant NPL references include NPL Reference U (see current PTO-892) which teaches a RFID enabled e-seal that indicates the security status of a container, NPL Reference V (see current PTO-892) which teaches a combined GPS and RFID tracking device for tracking containers in transit, NPL Reference W (see current PTO-892) which teaches an RFID seal which tracks and prevents cargo theft, and NPL Reference X (see current PTO-892) which teaches anti tampering container security devices. 
However, no combination of the above prior art would have led one of ordinary skill in the art to arrive at the claimed invention when considered as a whole, which requires (in addition to the various steps for collection of X-ray images and physical measurement information before and after transit, and comparing the information to determine a result indicative of whether or not an object was safely transported) that the supervised object is provided with a marker, the port clearance subsystem collects and processes position and shape of the marker, and a state of the marker is supervised by the in-transit supervision apparatus, wherein the position and shape of the marker change when the supervised object changes, and wherein by using the position and shape and the state of the marker as additional information of the supervised object, it is further judged whether an illegal behavior occurs in transit according to whether the position and shape of the marker are consistent before and after transit and whether an abnormal change in the state of the marker occurs in transit. Although various elements may be taught alone by individual references as seen above, no combination the above references would have rendered the claimed invention as a whole obvious to one of ordinary skill in the art. 
Therefore, independent claims 11 overcomes the prior art and is allowed. Claims 13-16 are also allowed as they depend from claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites “…if the before-transit-information and the after-transit-information are consist with each other…” but appears it should read “…if the before-transit-information and the after-transit-information are consistent with each other…”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
MPEP 2173.05(p)(II) states: “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318.”
Claim 1 appears to recite both a system (i.e. “A system for customer in-transit supervision…”) and a method step/function (“wherein by using the position and shape and the state of the marker as additional information of the supervised object, it is further judged whether an illegal behavior occurs in transit according to whether the position and shape of the marker are consistent before and after transit and whether an abnormal change in the state of the market occurs in transit”), without reciting any corresponding system element performing the claimed function. Therefore the claim is indefinite because it is a single claim which claims both a system (i.e. an apparatus) and a method, because it is unclear if the limitation above is directed to the system (i.e. the function is being performed by any of the recited system elements or some other undisclosed element of the system), or if the claim limitation may instead refer to an action not performed by the system, which creates confusion as to when direct infringement occurs. 
Similarly, claim 18 appears to recite both a system (i.e. “A port clearance system…”) and a method step (“wherein by using the position and shape of the marker as additional information of the supervised object, it is further judged whether an illegal behavior occurs in transit 
Claim 20 is additionally rejected under § 112(b) because it recites the limitation “wherein the supervised object is provided with a marker…” which renders the claim indefinite because it is unclear if the claim intends to refer to the same marker previously provided to the supervised object in claim 18, or if “a marker” is intended to refer to a different marker. For the purposes of further examination, the examiner interprets the claim to refer to either the same or a different marker. 
Claims 3-8 and 21-24 are also rejected as depending from independent claim 1, and claims 19-20 are also rejected as depending from independent claim 18. 

Novelty/Non-Obviousness
Independent claim 1 and dependent claims 3-8 and 21-24 are novel and non-obvious for the same reasons as claims 11 and 13-16 above. However, the claims are still rejected under 35 USC § 112(b) as seen above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,370,222 B1 to Cornick Jr. (Cornick) in view of US 20030217870 A1 to Ridling, and further in view of US 20060255953 A1 to Lyon et al. (Lyon).

Claim 18: Cornick teaches:
A port clearance system (Cornick: Col. 3 lines 5-17 and 40-50), comprising: 
an origin collection module configured to collect before-transit-information of a supervised object at an origin port, the before-transit-information comprising an X-ray scanning image and physical measurement data of the supervised object (Cornick: Col. 6 lines 22-43 showing manifest and image are captured and stored by port system at the port of departure, i.e. before transit; Col. 5 lines 45-64 showing weight, i.e. physical measurement data included in manifest; Col. 3 line 59 – Col 4. line 22 showing the image acquisition system captures X-ray images)
a destination collection module configured to collect after-transit-information of the supervised object at a destination port; and the after-transit-information comprising an X-ray scanning image and physical measurement data of the supervised object (Cornick: Col. 7 lines 4-16 showing comparison of manifest information and first and second images, which as per Col. 3. line 59 – Col. 4 line 22 is an X-ray image; also see Col. 7 lines 35-41 showing determining weight differences between shipment at arrival, which would require collection of after transit physical measurement data)

With respect to the limitation(s): 
a comparison module configured to compare the before-transit-information and the after-transit-information and to output a comparison result 
indicative of a supervised object that has been safely transported, if the before-transit-information and the after-transit-information are consist with each other, or 
Cornick teaches comparing a before transit manifest (including a manifest with X-ray image) to an X-ray obtained after transit (Cornick: Col. 7 lines 4-16) and determining whether or not the contents have changed, i.e. whether or not the before/after X-ray images are consistent. Determining that the contents have not changed would clearly at least suggest that an object has been safely transported. However, to the extent that Cornick/Steer do not explicitly teach that the 

With respect to the limitation(s): 
a comparison module configured to compare the before-transit-information and the after-transit-information and to output a comparison result
indicative of a supervised object that has not been safely transported, if the before-transit-information and the after-transit-information are not consistent with each other
Cornick teaches comparing a before transit manifest (including a manifest with X-ray image) to an X-ray obtained after transit (Cornick: Col. 7 lines 4-16) to determine whether or not the contents have changed, i.e. whether or not the before/after X-ray images are consistent. Determining that the contents have changed would clearly indicate that at least one object has not been safely transported from the origin to the destination. However, to the extent that 

With respect to the following limitations, while Cornick/Ridling teach monitoring contents of the container before and after transit for detecting whether an object/container has been safely transported as seen above, they do not explicitly teach monitoring a marker position/shape to determine whether an illegal behavior occurs. However, Lyon teaches:
wherein the supervised object is provided with a marker (Lyon: ¶ 0025-0027 showing placing seal which includes a circuit and is attached to an object such as a package/product), the port clearance system collects and processes position and shape information of the marker (Lyon: ¶ 0029-0032 showing recording characteristics from the circuit of the seal before transit, and ¶ 0033-0034 showing scanning seal again for information indicating changes/deformation of the circuit in the seal, which is necessarily 
wherein the position and shape of the object change when the supervised object changes (Lyon: ¶ 0033-0034 showing “tampering caused from bending, breaking, burning, removing, stretching, cutting, heating, moistening, tearing and perforating any part of sealed package 110 may result in small or large mechanical deformations of the circuit in seal 108”), and
wherein by using the position and shape of the marker as additional information of the supervised object, it is further judged whether an illegal behavior occurs in transit according to whether the position and shape of the marker are consistent before and after transit (Lyon: ¶ 0034, ¶ 0053-0058 showing by reading the response from the circuit of the seal after transit and comparing it to the characteristics/response that was recorded before transit, it can be determined whether or not the product packaging/seal has been tampered with, which as per ¶ 0004 includes theft, substitute of a counterfeit, etc.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the monitoring a locking device shape and position (e.g. whether there is deformation is the lock circuit, in which the lock circuit would be in a different shape and position) of Lyon in the monitoring system of Cornick/Ridling with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “It is desirable to have a packaging and distribution system for delivering tamper-free products” and “Reduced product tampering would also increase consumer confidence in product integrity and reliability” (Lyon: ¶ 0006) – and in order to solve the problems that “while the theft of material from a package can 

Claim 20: Cornick/Ridling/Lyon teach claim 18. With respect to the following limitations, Cornick teaches receiving a container manifest (before transit info) and screening the contents of a container at a destination (after transit info), but Cornick/Ridling do not explicitly teach providing a marker for the container or tracking any information related to a marker. However, Lyon teaches:  
wherein the supervised object is provided with a marker (Lyon: ¶ 0025-0027 showing placing seal which includes a circuit and is attached to an object such as a package/product),10
the origin collection module and the destination collection module respectively collect before-transit-information of the marker (Lyon: ¶ 0029-0032 showing recording characteristics of the seal; also see ¶ 0047-0048) and after-transit-information of the marker as the information of the supervised object (Lyon: ¶ 0033-0034 showing scanning seal again to detect changes after seal is in transit; also see ¶ 0052-0053), and 
the comparison module compares the before-transit-information of the0 marker and the after-transit-information of the marker to obtain the comparison result (Lyon: ¶ 0034 and ¶ 0052-0056 showing reading the seal values/characteristics from the seal circuit after transit and comparing the values to the previously stored values to determine whether or not tampering has occurred)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the comparison of read seal/circuit values, i.e. a marker of a product, to . 
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,370,222 B1 to Cornick Jr. (Cornick) in view of US 20030217870 A1 to Ridling, further in view of US 20060255953 A1 to Lyon et al. (Lyon), and even further in view of US 20130101172 A1 to Parikh. 

Claim 19: Cornick/Ridling/Lyon teach claim 18 as shown above. With respect to the following limitations, Cornick teaches determining differences between a manifest (before transit information) and actual contents received at a destination (after transit data), and Lyon teaches a range of acceptable values for an untampered seal (Lyon: ¶ 0049-0050), Cornick/Ridling/Lyon are silent as to any specific thresholds for differences between the before transit and after transit container contents information. However, Parikh teaches: 
wherein if a difference between the before-transit-information and the after-transit-information is greater than a predetermined threshold, it is judged that they are not consistent with each other (Parikh: ¶ 0108 showing determining a probability P that a cargo matches a manifest, then determining a match if P is greater than a threshold value; as follows in ¶ 0111-0112, the system does this for each type of cargo in the manifest to make sure they match; “Otherwise, if one or more segregated cargos do not match features for one of the cargo codes in the manifest, the cargo(s) will be assigned as not matching the manifest)”; and 
if the difference between the0 before-transit-information and the after-transit-information is not greater than the predetermined threshold, it is judged that they are consistent with each other (Parikh: see above; ¶ 0111-0112 “If Pi is more that the threshold value for all “i”, it is determined that the cargo matches the manifest” therefore less than “one or more” cargo do not match, i.e. the difference is below the threshold)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the methods for screening cargo containers of Parikh in the shipment monitoring system of Cornick/Ridling/Lyon with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “help operators improve their throughput by scrutinizing cargo images more efficiently, thereby increasing detection and analysis speed” (Parikh: ¶ 0006). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
March 24, 2021